Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 lacks proper antecedent basis for “the luer lock connector”.  Claim 32 depends from claim 30, but apparently should depend from claim 31 which provides the necessary antecedent basis for the term.
	Claims 41 and 42 lack antecedent basis for “the fluid channel”.  Antecedent basis exists for “the interior channel”, but the examiner could not find proper support for “the fluid channel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 39-52 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (5,472,441) in view of the teaching of Pearson et al (7,160,296).
Edwards et al provide a probe comprising a probe body (Figure 7) having an interior channel, a first proximal end and a second distal end and at least 7 perforations (designated by arrows from probe body) passing through the probe body.  There is a sleeve (72) positioned within the interior channel.  The embodiment of Figure 10 shows a plurality of electrodes (90) embedded in the probe body about the apertures (88) to allow fluid flow.  The examiner maintains it would have been an obvious consideration to have provided the Figure 7 embodiment of Edwards et al with the multiple electrodes as shown in Figure 10 to allow for treatment of tissue with multiple electrode segments.  Edwards et al fail to expressly disclose an electroporation machine in communication with the electrodes.  Rather, Edwards et al disclose the use of RF energy.
In a similar device, Pearson et al discloses a probe having a fluid delivery system and a means to control the fluid delivery via a movable sheath.  In particular, Pearson et al teaches that the device may deliver RF energy (as in the Edwards et al device), or may alternatively deliver electroporation energy to treat tissue (col. 18, lines 50-60, for example).  To have provided the Edwards et al device with an electroporation machine to treat tissue with electroporation energy would have been an obvious design modification for one of ordinary skill in the art given the teaching of Pearson et al who teach that electroporation energy is a known alternative to RF energy in an analogous device.
Regarding claim 39, the sleeve and the interior channel of Edwards are substantially the same length as seen in the figures.  Regarding claim 40, the specific number of perforations are deemed to be within the purview of the skilled artisan and would be an obvious means to control the amount of infusate that may delivered.  Regarding claims 41 and 42, Edwards et al and Pearson et al both disclose tubing which delivers fluid to the probe and to the sleeve within the probe for delivery to tissue through the probe.  See figures.  Regarding claims 43 and 44, Pearson et al disclose the use of a luer lock connector for connecting a fluid supply tube to the probe device (col. 6, lines 15-23).  The examiner maintains the use of luer lock connectors is generally well known in the art, and the location of the female and male connectors is an obvious design choice of reversible parts that would be well within the purview of the skilled artisan.  Regarding claim 45, a portion of the Edwards et al electrode is covered with an insulation sleeve (36) that may be moved to control the length of the exposed electrode portion.  Regarding claims 46 and 47, Edwards et al disclose the use of bipolar electrodes connected to positive and negative poles at least with respect to Figure 13 (col. 10, lines 38-48).  Regarding claims 48 and 49, the electrode is connected to wires (92) around the outer portion of the probe body (Figure 10).  Regarding claims 50-52, Pearson et al teach the known use of radio opaque markers located at various positions on the probe to locate the electrodes relative to the device.  See, for example, column 6, lines 45-55 and column 10, lines 48-50.  To have placed the markers at any specific location which would identify the location of the electrodes and/or portions of the probe body would have been an obvious consideration for one of ordinary skill in the art.  

Claims 26-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (5,472,441) in view of the teaching of Pearson et al (7,160,296) and further in view of the teaching of Groves et al (2013/0110099).
Edwards et al provide a probe comprising a probe body (Figure 7) having an interior channel, a first proximal end and a second distal end and at least 7 perforations (designated by arrows from probe body) passing through the probe body.  There is a sleeve (72) positioned within the interior channel.  The embodiment of Figure 10 shows a plurality of electrodes (90) embedded in the probe body about the apertures (88) to allow fluid flow.  The examiner maintains it would have been an obvious consideration to have provided the Figure 7 embodiment of Edwards et al with the multiple electrodes as shown in Figure 10 to allow for treatment of tissue with multiple electrode segments.  Edwards et al fail to expressly disclose the probe as an electroporation probe, and also fail to disclose a sleeve that is rotatable to allow the fluid to flow from the probe.
In a similar device, Pearson et al discloses a probe having a fluid delivery system and a means to control the fluid delivery via a movable sheath.  In particular, Pearson et al teaches that the device may deliver RF energy (as in the Edwards et al device), or may alternatively deliver electroporation energy to treat tissue (col. 18, lines 50-60, for example).  To have provided the Edwards et al device with an electroporation machine to treat tissue with electroporation energy would have been an obvious design modification for one of ordinary skill in the art given the teaching of Pearson et al who teach that electroporation energy is a known alternative to RF energy in an analogous device.
Regarding the rotary sleeve, Groves et al disclose another probe that controls the delivery of a fluid with a sleeve located within a delivery tube.  In particular, Groves teaches that it is known to use a longitudinal movement of the sleeve to cover/uncover the apertures (Figure 15 for example), or to use a rotary motion to align openings in the sleeve with openings on the probe (Figure 18 for example).  To have provided the Edwards et al with a sleeve that may be rotated to cover/uncover the openings to control fluid flow delivery would have been an obvious alternative design choice for one of ordinary skill in the art, particularly since Groves et al fairly teaches it is a known alternative to use a rotary sleeve or a longitudinally movable sleeve to control fluid flow from a probe device.
Regarding claims 27 and 28, see Figure 7 of Edwards et al and Figure 18 of Groves et al.  Regarding claim 29, the specific number of perforations or openings is deemed to be an obvious consideration for one of ordinary skill in the art who would look to control the amount of fluid that may be delivered to tissue.  Regarding claim 30, there is inherently a tubing to provide the fluid to the Edwards et al device, and Pearson et al show the tubing extending from a fluid source to an interior of the probe (Figure 1) as is generally known in the art.  Regarding claims 31 and 32, Pearson et al disclose the use of a luer lock connector for connecting a fluid supply tube to the probe device (col. 6, lines 15-23).  The examiner maintains the use of luer lock connectors is generally well known in the art, and the location of the female and male connectors is an obvious design choice of reversible parts that would be well within the purview of the skilled artisan.  Regarding claim 33, a portion of the Edwards et al electrode is covered with an insulation sleeve (36) that may be moved to control the length of the exposed electrode portion.  Regarding claim 34, Edwards et al show the electrodes (90) embedded in the probe in Figure 10.  Regarding claims 35 and 36, Edwards et al disclose the use of bipolar electrodes connected to positive and negative poles at least with respect to Figure 13 (col. 10, lines 38-48).  
Claim 38 is dependent on independent claim 37 which was rejected using Edwards et al and Pearson et al above.  Claim 38 recites the rotatable positions of the sleeve which has been addressed with respect to claim 26 rejected above, which position remains applicable to claim 38 for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LaFontaine et al (6,068,653) and Cohen et al (10,639,096) disclose other devices that use an inner sleeve to control fluid flow from a probe.  DeSimone et al (2020/0305946) and Paul et al (9,289,606) disclose other electroporation probes that control fluid delivery to the probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           July 19, 2022